Title: From John Adams to James Asheton Bayard, 10 April 1802
From: Adams, John
To: Bayard, James Asheton



Dear Sir
Quincy April 10 1802

I received your favor of the 19th March and am much flattered by your kind recollection of me. Your Speech which was inclosed I had read in detached parcels in newspapers more than once.—I have now read all together and at once. I shall not take the time to recollect enough of my Cicero and Quintilian to give a critical dissertation and comparison of the various orations in both houses of Congress on the great question—but this I will venture to say that yours is the most comprehensive masterly and compleat argument that has been published in either house and will have indeed according to all my observations & information has already had more effect and influence upon the public mind than all other publications on the subject. It might have been more perfect, however, if the tripple alliance of original opposers of the Constitution, the British debtors and frenchified Jacobins had been develloped and shewn to have embarrassed the Administration for twelve years.
I should have a great deal to say, if any thing I could say, would not do more harm than good. This I will say however, that I believe by this time, some persons are convinced of the solidity of what was once taken for a flight. “Ambition, avarice and revenge will snap the strongest cords of our Constitution as a Whale goes through a net.”
I have the honor to be with great & sincere esteem / your obliged & obedient Servt:
